Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 06/02/2022, in response to the rejection of claims 1-4, 8-14, 24, 26, 28-35 from the final office action, mailed on 04/14/2022, by amending claims 1, 26, 29-30; canceling claims 28, 31-35; and adding new claim 36, is acknowledged and will be addressed below.

Claim interpretation
(1) 35 U.S.C. 112(f):
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
-a. The “gas control system” of Claim 1, because of the generic placeholder “system”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For instance;
-c. The “gas control system” of Claim 1 will be examined inclusive of a valve, disclosed in the applicants’ specification (paragraph [0046] of the published instant application).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

(2) In regards to the “process gas”, “purge gas”, “same process gas” of Claim 1,
The term “process”, “purge”, “same” define an identity of the gas, thus it does not add a patentable weight to the claimed apparatus, which is “injectors”, in other words, use of same gas or different gas in the gas injector and further use of reactive gas or inert purge gas in the gas injector do not make the claimed injector differentiated from a gas injector of a prior art, rather it is an intended use of the apparatus, see the MPEP citations below.
Consequently, when an apparatus of prior art has a gas injector, the gas injector is sufficient to meet the claim.

(3) In regards to the “the gas control system is constructed, arranged, and/or programmed to provide the flow of the process gas from the source pipe to one of the first and second injectors while restricting a flow of the same process gas to another of the first and second injectors” of Claim 1, and further similar limitations of Claims 2-3;
First, the claimed function “provide the flow of the process gas from the source pipe to one of the first and second injectors while restricting a flow of the same process gas to another of the first and second injectors” can be obtained by multiple ways, such as:
 -a. by use of two injectors and two valves respectively coupled to the injectors in the branched pipes, in other words, when one valve is closed and the other valve is open, the same gas can be flowed through the injector having open valve while restricting the gas flow into the other injector having closed valve. The flow switching is enabled by switching the open/close status of each valve.
-b. by use of three way valve in the branched pipes.
Both cases clearly read into the claimed limitation.

Further, the claim does not recite a detailed structure of the gas control system (valve), rather it appears to define an operational procedure obtained by use of two gas injectors and gas control system (such as valve), thus the operational procedure does not add patentable weight to the two injectors coupled to the valve.
In the apparatus claims, use of the apparatus simultaneously or at different time, does not make the claimed apparatus differentiated from an apparatus of a prior art, because it is an intended use of the apparatus, see the MPEP citations below.

Consequently, when an apparatus of prior art has at least one of the “a” or “b” structure above, it is considered the gas injectors are clearly capable of being operated simultaneously or at different time via the valve structure.

Still furthermore, the “wherein the gas control system is constructed, arranged and/or programmed to switch the flow of process gas from said one of the first and second injector to the other of the first and second injectors” of Claim 2, and “wherein the gas control system is constructed, arranged and/or programmed to restrict the flow of the process gas from the source pipe to said one of the first and second injector after switching the flow of process gas from said one of the first and second injector to the other of the first and second injectors” of Claim 3 also defines an operation and functional result caused by use of the injectors and gas control system (such as valve). Therefore, it will be examined with the same manner as claim 1 above.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-9, 24 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 20090087964, hereafter ‘964) in view of Itoh et al. (US 20120216743, hereafter ‘743).
Regarding to Claim 1, ‘964 teaches:
Substrate processing apparatus (title, the claimed “A substrate processing apparatus”);
Process tube 203 (Fig. 1, [0025], the claimed “comprising: a reaction chamber”);
The boat 217 ([0025], the claimed “a substrate holder constructed and arranged to hold at least one substrate in said reaction chamber”);
Inner tube 204 ([0025], note Figs. 2-3 shows the inner tube 204 opens at both upper and lower ends, and the lower open end meets a flange in a bottom, the claimed “a liner constructed and arranged to extend in the interior of the reaction chamber along walls of the reaction chamber, wherein the liner comprises a cylindrical wall having a liner opening at a lower end, and the lower end of the liner abutting against a flange”);
The gas supply system 232 has nozzles 41 to 44 ([0035], note Fig. 1 shows each of the nozzle 41-44 is respectively connected to each of the piping parts 70-73 and also connected to each of the piping parts 83-86, therefore, the piping parts each coupled to nozzles 41-44 are also gas injectors, the claimed “a gas injector system constructed and arranged to provide a process gas to the interior of the liner”);
Valves 132-136, valves 156-160, valves 151-155 ([0038], note through open/close function, the valves intrinsically have the function of selectively supplying to corresponding piping parts from pipe coupled to a gas source, such as cleaning gas and inert gas, the claimed “and provided with a gas control system constructed and arranged to control a flow of the process gas from a source pipe”);
Now, the inner wall of the nozzle 41 is assumed to be cleaned. In this case, the air valve 151 is opened, and the air valves 152 to 155 are closed... Thus, in this case, the cleaning gas is supplied to a gas input port (base end portion) of the nozzle 41… As a result, in this case, the inner wall of the nozzle 41 is cleaned and the over-etching of the inner walls of the nozzles 42 to 45 are prevented. When a cleaning object is switched to the nozzle 42 from this state, the air valve 152 is opened this time, and the air valves 151, and 153 to 155 are closed… Thus, in this case, the cleaning gas is supplied to the gas input port of the nozzle 42… As a result, in this case, the inner wall of the nozzle 42 is cleaned, and the over-etching of the inner wall of the nozzles 41, and 43 to 45 is prevented ([0113-0114], the claimed “wherein the gas injector system comprises first and second injectors connected to the source pipe and the gas control system is constructed, arranged, and/or programmed to provide the flow of the process gas from the source pipe to one of the first and second injectors while restricting a flow of the same process gas to another of the first and second injectors”);
The exhaust system 231 is arranged in a lower end part of a cylindrical space 250 formed by a gap between the inner tube 204 and the outer tube 205 ([0028], the claimed “and an exhaust duct fluidically coupled to the interior of the reaction chamber, for removing the process gas from an interior of the reaction chamber via a first exhaust gas opening”).

Due the open top of the inner tube 204 of ‘946 and the exhaust hole above the flange, ‘964 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) wherein the liner comprises a cylindrical wall having a liner opening at a lower end and a top closure at a higher end, the liner being closed above the liner opening for gasses and the lower end of the liner abutting against a flange,
(1B) a gas injector system constructed and arranged to provide a process gas to the interior of the liner and to provide a purge gas to a space between the liner and the reaction chamber,
(1C) and a purge gas nozzle, connected to the gas injector system to provide the purge gas, disposed in the space between the liner and the reaction chamber,
(1D) and an exhaust duct fluidically coupled to the interior of the reaction chamber, for removing the process gas from an interior of the reaction chamber, via a first exhaust gas opening in the flange within the liner opening and between the substrate holder and an inner surface of the cylindrical wall of the liner and, for removing the purge gas from the interior of the reaction chamber, via a second exhaust gas opening in the flange outside the liner opening and between an outer surface of the cylindrical wall of the liner and the walls of the reaction chamber, wherein the first and second exhaust gas openings to the exhaust duct are provided below the lower end of the liner and wherein the first and second exhaust gas openings are fluidically coupled to the exhaust duct.

In regards to the limitation of 1A:
‘743 is analogous art in the field of substrate processing system (title). ‘743 teaches the insulating material 54 is formed in a bottomed cylindrical shape with an upper side closed and a lower side opened, similar to the reaction tube 42 and the heater 48 (Fig. 2, [0054], note either the insulating material 54 or heater 48 can be interpreted as a liner having a top closure at a higher end).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a top closure, for the inner tube 204 of ‘964, for the purpose of preventing unnecessary byproduct from being stuck to an inner wall of the outer tube or an outer wall of the inner tube, thus increasing maintenance period of the apparatus.

In regards to the limitation of 1B-1C:
‘743 further teaches the processing furnace 40 further includes a third gas supply port 360 configured to supply an inert gas ([0048]), and Ar gas, which is a rare gas acting as an inert gas, is supplied from the fourth gas supply source 210/ to prevent the reactive gas contributing to growth of a SiC epitaxial film from entering between the reaction tube 42 and the insulating material 54. Accordingly, since there is no unnecessary byproduct stuck to an inner wall of the reaction tube 42 or an outer wall of the insulating material 54, a maintenance period of the apparatus can be increased ([0066]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have provided an inert gas between the outer tube 205 and the modified inner tube 204 through an inert gas nozzle, for the purpose of preventing unnecessary byproduct from being stuck to an inner wall of the outer tube or an outer wall of the inner tube, thus increasing maintenance period of the apparatus.

In regards to the limitation of 1D:
Firstly, ‘743 further teaches a first gas exhaust port 90 configured to exhaust reactive gases, and a second gas exhaust port 390 configured to exhaust the inert gas (Fig. 2, [0048], note the opening 90 is below the lower end of the tube 54, and the opening 390 extends through the manifold 36, thus the opening 390 is above the lower end of the tube 54).
However, matched pipe opening with a wall opening on the flange is commonly known feature, for instance, see Fig. 3 of ‘964 showing the end of the exhaust pipe connected to the exhaust system 231 is matched with the wall opening of the manifold 209, and also see the end of the pipe 231 matched with the wall opening on the manifold of Fig. 2 of US 20110186984, hereafter ‘984.

Consequently, even if ‘743 shows the end of the port 390 or 90 extends through wall opening of the manifold,
Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have matched the openings 390 and 90, with the wall opening on the manifold 36, by simply resizing or rearranging the ends of the pipe 230, since such a modification would have involved a mere change in the size of a component and also rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04.
As a result, by the modification, the ports of ‘743 would have shaped to be the illustrations below reproduced from Fig. 2, such that all the openings in the flange are fluidically coupled to the exhaust pipe 230.

    PNG
    media_image1.png
    163
    209
    media_image1.png
    Greyscale


Then, secondly, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the exhaust port of ‘964, to have two separate exhaust ports, below the lower end of the inner tube, each respectively coupled to the process reactive gas space and inert purge gas space, for the purpose of simultaneously exhausting the process reactive gas space and inert purge gas space, with a common exhaust pipe, and/or for its suitability as an exhaust structural configuration with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07.

Regarding to claims 2-3,
‘964 teaches Now, the inner wall of the nozzle 41 is assumed to be cleaned. In this case, the air valve 151 is opened, and the air valves 152 to 155 are closed... Thus, in this case, the cleaning gas is supplied to a gas input port (base end portion) of the nozzle 41… As a result, in this case, the inner wall of the nozzle 41 is cleaned and the over-etching of the inner walls of the nozzles 42 to 45 are prevented. When a cleaning object is switched to the nozzle 42 from this state, the air valve 152 is opened this time, and the air valves 151, and 153 to 155 are closed… Thus, in this case, the cleaning gas is supplied to the gas input port of the nozzle 42… As a result, in this case, the inner wall of the nozzle 42 is cleaned, and the over-etching of the inner wall of the nozzles 41, and 43 to 45 is prevented ([0113-0114], the claimed “wherein the gas control system is constructed, arranged and/or programmed to switch the flow of the process gas from said one of the first and second injectors to the other of the first and second injectors” of Claim 2, and “wherein the gas control system is constructed, arranged and/or programmed to restrict the flow of the process gas from the source pipe to said one of the first and second injector after switching the flow of the process gas from said one of the first and second injectors to the other of the first and second injectors” of Claim 3).

Regarding to Claim 4,
[0113-0114] of ‘964 teaches switching of gas flow into the nozzle 42 from the nozzle 41, thus the first flow is flowed during a predetermined time period before switching to the nozzle 42. Further, the gas is flowed during a predetermined time set forth in the process recipe stored in the controller, therefore, the time control portion is a timer, the claimed “wherein the gas control system is provided with a timer and is constructed and/or programmed to switch after a predetermined time period”).

Regarding to Claim 8,
‘964 teaches the nozzles 41-44, 46-49 ([0035], the claimed “wherein the first and second injectors are constructed and arranged along the cylindrical wall of the liner towards the higher end”).

Regarding to Claim 9,
‘964 teaches nozzles 41 to 45, thus the opening itself is a pattern, and further ‘964 teaches a plurality of gas supply ports are respectively provided in the porous nozzles 41' (Fig. 11, [0178], note the porous nozzles are obviously applicable to Figs. 1 and 2, the claimed “wherein the first and second injectors are elongated and are provided with a pattern of openings”).

Regarding to Claim 24,
‘964 teaches so that the pressure in the processing chamber 201 reaches a desired pressure at a desired timing ([0028], note the interior of the inner tube and the space between the inner tube and the outer tube are coupled each other, thus they are exhausted together by the exhaust system 231, therefore, they have equal pressure, further note the “maintain an equal pressure in the interior of the liner and in the space between the liner and the reaction chamber” is an operational result caused by use of the exhaust system, thus they do not add a patentable weight to the apparatus, see the MPEP citations above, the claimed “wherein the exhaust duct removes gas from the reaction chamber to maintain an equal pressure in the interior of the liner and in the space between the liner and the reaction chamber”).

Regarding to Claim 36,
As shown in the illustration of claim 1 rejection above, the process and inert gases from each space are exhausted through the openings in the manifold and below the lower end of the inner tube (the claimed “wherein the process and purge gases flow through and contact the flange in walls of the first and second exhaust gas openings and are only removed from the interior of the reaction chamber at locations below the lower end of the liner”).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over ‘964 in view ‘743 and Horita et al. (US 20160284539, hereafter ‘539).
Regarding to Claim 29,
Claim 1 has all the limitation of Claim 29. The teaching was discussed in the claim 1 rejection above, thus the same limitations of the claim 29 are rejected for substantially the same reason as the claim 1 rejection above.
‘964 further teaches these nozzles 41 to 51 are constituted of quartz, for example ([0036], the claimed “wherein the first and second injectors are formed of a material comprising”).

‘964 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 29: wherein the first and second injectors are formed of a material comprising silicon, silicon carbide, mullite, glass, or boron nitride.

‘539 is analogous art in the field of substrate processing (abstract). ‘539 teaches Each of the nozzles 249a, 249b, 249e and 249f is made of a heat-resistant material such as quartz, silicon carbide (SiC) or the like ([0018]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed the nozzle with a material comprising silicon, for the purpose of providing heat-resistant property, and/or for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07.

Alternatively, claims 1-4, 8-9, 24 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over ‘964 in view of ‘743 and Furuya et al. (US 20120288625, hereafter ‘625).
In case applicants argue that applicants’ gas control system is a valve enabling three way flow,

‘625 is analogous art in the field of gas supply apparatus (title). ‘625 teaches although many opening/closing valves are provided in the gas supply apparatus 60, two opening/closing valves provided in a portion where two passages are branched may be used as a single three-way valve. In detail, for example, the second opening/closing valve 74 of the raw material gas passage 70 and the vent opening/closing valve 100 of the vent passage 98 may be replaced with a single three-way valve ([0083]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a three way valve, instead of valves 151-152 of ‘964, for a simple configuration, and/or for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07.

Regarding to Claims 2-4, 8-9, 24 and 36,
Claims 2-4, 8-9, 24 and 36 are alternatively rejected for substantially the same reason as claims 2-4, 8-9, 24 and 36 rejection with ‘964 and ‘743 above.

Alternatively, claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over ‘964 in view of ‘743, ‘539 and ‘625.
Claim 29 is alternatively rejected for substantially the same reason of claim 1 with ‘625 above.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘964 and ‘743 (and optionally with ‘625), as being applied to Claim 9 rejection above, further in view of Oosterlaken et al. (US 20030111013, hereafter ‘013).
Regarding to Claims 10-14,
‘964 teaches elongated nozzles having openings, therefore, the nozzle intrinsically has an inner cross-section area of a gas conduction channel inside having a shape with a dimension and the opening also has an area, and there should be a distance between the holes.

‘964 and ‘743 (and optionally with ‘625) do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 10: wherein an inner cross-section area of a gas conduction channel inside the injector is between 100 and 1500 mm2.
Claim 11: wherein the inner cross-section of the gas conduction channel inside the injector has a shape with a dimension in a direction tangential to the circumference of the substantially cylindrical reaction chamber which is larger than a dimension in a radial direction.
Claim 12: wherein an area of at least one opening may be between 1 to 200 mm2.
Claim 13: wherein a distance between the openings decrease when going from a lower end to a top end of the injector.
Claim 14: wherein the openings are configured such that gas is injected in at least two different directions.

‘013 is analogous art in the field of vertical apparatus (abstract). ‘013 teaches the gas injector is configured such that a horizontal cross-sectional area of a channel inside the gas injector for conducting gas is at least about 100 mm2 and the gas injection holes have an aggregate cross-sectional area of at least about 30 mm2 ([0009]), and the gas injector has a horizontal cross-section with an oblong shape ([0010]), and The distance between the holes comprising the plurality of holes decreases with increasing distance from the feed end ([0011]), and Preferably, in each gas injector part, the holes 48 are provided in pairs, at the same height. In addition, the two holes 48 preferably inject the precursor gas in two directions 66 and 68 ([0060]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the claimed dimension and a proper shape for the dimension, as the channel inside and the opening of the nozzles of ‘964, for the purpose of controlling gas conductance and also controlling radial uniformity.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over ‘964 and ‘743 (and optionally with ‘625), as being applied to Claim 1 rejection above, further in view of Ingle et al. (US 4138509, hereafter ‘509).
Regarding to Claim 26,
‘964 teaches the inner tube 204 is composed of a heat resistant material such as quartz (SiO2) or silicon carbide (SiC), and is formed ([0025]).

‘964 and ‘743 (and optionally with ‘625) do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 26: wherein the liner is formed of a material comprising mullite or boron nitride.

‘509 is analogous art in the field of substrate processing (lines 12-18 of col. 1). ‘509 teaches A process tube 32 which is made of a material capable of withstanding the elevated temperatures used in the process is mounted in the furnace 30. For this purpose a ceramic tube such as one made of mullite (lines 13-17 of col. 5).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a mullite material, instead of the quartz (SiO2) or silicon carbide (SiC) of the tube 204 of ‘964, for the purpose of providing the heat resistant material, and/or for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over ‘964, 743, ‘539 (and optionally with ‘625), as being applied to Claim 29 rejection above, further in view of ‘509.
Claim 30 is alternatively rejected for substantially the same reason of Claim 26 with ‘509 above.

Response to Arguments
Applicants’ arguments filed on 06/02/2022 have been fully considered but they are not persuasive.
The applicants filed the same amendment and argument submitted on 06/02/2022 under AFCP2.0. Therefore, the examiner maintains the same position as discussed in the advisory action, mailed on 06/20/2022, thus the responses are omitted in this OA.

Conclusion
The prior art made of record and not relied up is considered pertinent to applicant's disclosure. US 20140242808 teaches a purge gas flow between the liner and the chamber wall (Fig. 4, [0058]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718